Energy Quest, Inc.
Ethics Policy



Correct ethical and legal conduct is particularly at the heart of the operation
of a company engaged in communications with and on behalf of the public. In all
matters and in all divisions, the highest professional standards must be
practiced in every Energy Quest activity by every Energy Quest’s director,
officer and employee to guarantee the independence and the integrity of all our
news, editorial, information, advertising and marketing services. We believe
respect for others and our commitments to diversity represent vital strengths of
our Company. In every case, necessary safeguards must be maintained to prevent
any action or any association that might reflect adversely, directly or
indirectly, upon Energy Quest.

CONFLICTS OF INTEREST

A “conflict of interest” exists when a person’s private interest interferes in
any way with the interests of the Company. A conflict situation can arise when a
director, officer or employee takes actions or has interests that may make it
difficult to perform his or her Company work objectively and effectively.
Conflicts of interest also arise when a director, officer or employee, or
members of his or her family, receives improper personal benefits as a result of
his or her position with the Company.

Appearance of Impropriety: Directors, officers and employees should take care to
avoid any appearance of impropriety and will disclose to their supervisors or,
in the case of directors and executive officers, to the Board of Directors, any
material transaction or relationship that reasonably could be expected to give
rise to a conflict of interest.

Influence: An impartial, arms' length relationship will be maintained with
anyone seeking to influence the news.

Outside Interests: Directors, officers and employees will not have any outside
interest, investment or business relationship that dilutes their loyalty to the
Company or dedication to the principle of a free and impartial press. Membership
on a board of directors of a company unaffiliated with Energy Quest might result
in a conflict of interest and should be discussed in advance with the chief
executive officer.

Gifts: Payments, gifts or entertainment by or to a director, officer or employee
in conjunction with business will be limited to normal business practices. (The
U.S. tax laws' limit on deductibility of gifts is $25.) For people in news
operations, the recommended practice is to accept no gifts.

Advertising: Any service provided by a Energy Quest employee for an account will
be reflected in direct charges from the Company. An employee may not act as an
agency for an account.

Circulation: Circulation employees may not buy newspapers at wholesale to cover
"down routes." Mailroom and circulation employees preparing draws or determining
press runs may not be involved in direct sales to subscribers or in newsstand
operations.

Banking: Any banking relationship, including membership on a board of directors,
must be arms' length to ensure no impact on company bank relations.

Confidential Information: Directors, officers, and employees will not use
confidential company information for their own advantage or profit, nor will
they disclose confidential Company information, in any form, to anyone who does
not need to know it in order to conduct the Company’s business (except when
disclosure is authorized or legally mandated). Confidential information includes
all non-public information that might be of use to competitors, or harmful to
the Company or its customers, if disclosed.

--------------------------------------------------------------------------------

RELATIONSHIPS WITH OTHERS

Energy Quest is committed to the concept of fair dealings, and free, fair and
open competition for suppliers, customers and competitors. To achieve that, the
people of Energy Quest will:

 * Avoid actions that restrict freedom of competitive opportunities. We will not
   disparage our competitors or their products or services.
 * Maintain an arms' length relationship in all dealings, including those with
   suppliers or others dealing with the Company. This includes any credits or
   return of money for services such as from collection agencies.
 * Keep senior management informed on any matters that might be considered
   sensitive to preserving the Company's reputation, even when less candor might
   seem to protect the Company or its management from criticism.

CORPORATE PAYMENTS

Contributions: Personal contributions to political parties or candidates are a
matter of individual choice. Such contributions may not be represented as being
on behalf of the Company. Energy Quest funds cannot be used for political
contributions.

Entries: Company funds will be used only for business purposes and all must be
recorded. Fund usage must be only for the described purpose and backed by
appropriate supporting documents. Directors, officers and employees will
cooperate fully with our independent auditors.

Consultants: Any fee of more than $10,000 to consultants and agents needs
approval in advance by the division president.

Loans: Loans to, or guarantees of obligations of, directors, executive officers,
or members of their families are specifically prohibited to the full extent
required by applicable law or regulation or by the listing standards of the New
York Stock Exchange.

DISCLOSURE POLICY

It is Energy Quest's policy that all disclosures in financial reports and public
documents that it files with or submits to the Securities and Exchange
Commission (SEC) and in other public communications of a like nature made by the
Company should be full, fair, accurate, timely and understandable. Members of
Energy Quest’s senior management have the general responsibility for preparing
such SEC filings and such other communications and will at all times endeavor to
remain fully informed with respect to these matters and to see that such filings
and communications comply with this disclosure policy. In addition, directors
and employees of the Company should inform senior management if they learn that
information in any such filing or communication was untrue or misleading at the
time such filing or communication was made or if they have information that
would affect any such filings or communications to be made in the future.

COMPLIANCE WITH LAWS

It is Energy Quest's firmly established policy to comply fully with all laws
affecting its business. The consequences to Energy Quest and its directors,
officers and employees of any departure from this policy can be very serious. In
addition, the effort, energy and expense required to respond to government
investigations and to defend Energy Quest's actions in court diverts the talents
and energy of its employees from the pursuit of its business goals. It is Energy
Quest's policy to cooperate with all government investigations of possible
unlawful conduct. If a criminal violation has occurred, the Company will take
appropriate steps to stop the criminal conduct and to prevent such conduct from
reoccurring.

--------------------------------------------------------------------------------

CORPORATE OPPORTUNITIES

Employees, officers and directors may not (a) take for themselves personally
opportunities that are discovered through the use of corporate property,
information, or position; (b) use corporate property, information, or position
for personal gain; or (c) compete with the Company. Employees, officers and
directors owe a duty to the Company to advance its legitimate interests when the
opportunity to do so arises.

PROTECTION AND PROPER USE OF COMPANY ASSETS

All directors, officers, and employees should protect the Company’s assets and
ensure their efficient use. Theft, carelessness and waste have a direct impact
on the Company’s profitability. All Company assets should be used for legitimate
business purposes.

GENERAL COMPLIANCE; DISCIPLINARY ACTION

Each director, officer and employee is expected to report what he or she
believes in good faith are violations of the law or Company policy, whether
accidental or deliberate, by any Energy Quest director, officer or employee. If
you become aware of any conflict, relationship, payment or other action,
involving yourself or others, which could conflict with these policies, it is
your obligation to disclose the matter fully and in writing to your supervisors.
The knowing failure to report a violation is itself a violation of Company
policy. Reports of possible violations will be acted upon promptly and in a
manner consistent with the circumstances.

Employees will not be disciplined or suffer retribution for reporting honestly
and in good faith suspected or actual violations.

Failure to comply with this policy may result in disciplinary action.
Disciplinary action will be the prerogative of the Company's Board of Directors
or management and may include a reprimand which is documented in the personnel
file, loss of compensation, change of responsibilities to avoid repeat
violations, demotion, termination or other measures the Board of Directors or
management deems appropriate, or, in the case of a director, suspension or
removal from the Board of Directors.

Any waiver of this Ethics Policy for executive officers or directors may be made
only by the Board or a Board committee and must be promptly disclosed to
shareholders in any manner as may be practicable as may be required by law or
stock exchange regulation.

This policy highlights some of the more frequent ethical questions you may face
at work. The items described in this policy are not meant to be exhaustive. If
you are unsure as to whether any situation might result in a violation of this
policy, you should discuss the matter with your supervisor or the Company’s
Ethics Officer, or leave a message on the telephone hotline number listed below.
You may also seek further advice from corporate staff representatives in the Law
and Human Resources Departments.

If you have any questions, or if you wish to report a violation or possible
violations, please feel free to write, e-mail or call Vasant Jain, the Company’s
Ethics Officer, at Wilf@nrgqst.com or

702-568-4131); or call 877-568-4137, the phone mail hotline number that has been
established for this purpose. There is no need to identify yourself, if you
prefer not to do so. All reports will be treated in confidence except as
necessary to conduct investigations.

Any additions or amendments to the Ethics Policy, and any waivers of the Ethics
Policy for executive officers or directors, will be posted on the Corporate
Governance page of the Company's website and similarly provided without charge
upon written request to this address: Energy Quest Co., Inc., 850 South Boulder
Hwy, Suite 169, Henderson, Nevada 89015, Attn: Secretary.

As updated through February 11, 2008.

Energy Quest, Inc.

--------------------------------------------------------------------------------

